DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	With respect to Claim 7, “a calibration sensor communicatively connected to the processor” isn’t supported by the specification or drawings.  The calibration sensor 270, in figure 3, appears to be a housing without any additional sensing means or connections to the processor.  Also the inlet plugged by 272 isn’t at the top of tank, as claimed.  The examiner understands the function and purpose of the embodiment of figure 2.  A pressure sensor 140, under the liquid 120, measures the total pressure and a calibration sensor 170, above the liquid, measures the air pressure above the fluid for calibration purposes.  Both 140 and 170 connect to processor 185.  In figure 3, it is not explained how the inlet plugged by 272 and the output extending out of the tank at 282 result in “a calibration sensor communicatively connected to the processor”.  Remaining claims rejected due to dependency.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7 and 8 are rejected under 35 U.S.C. 102(a)(1) &(a)(2) as being anticipated by Rodgers (U.S. Patent No. 5,167,155, hereinafter Rodgers).
	With respect to Claim 7, Rodgers discloses [see fig 2 unless otherwise noted] a tank fill level sensor for fluid tanks which directly hold at least one liquid [liquid 16 seen in figs 6 and 7] comprising: a processor [externally mounted device; column 5, line 28]; a pressure sensor [22] communicatively connected to the processor [via 42], the pressure sensor being located inside a rigid tank near a bottom of the rigid tank [column 1, lines 26-29], the pressure sensor being adapted to be immersed in at least one liquid inside the rigid tank; an elongated tube [24] extending vertically from the pressure sensor; a calibration sensor [52] communicatively connected to the processor, the calibration sensor having housing [18 and 20] comprising an inlet [plugged by 34] near a top of the rigid tank, the housing further comprising an output [ where 48 exits the container], the output extending outside of the rigid tank and operable to provide pressure measurements [column 5, lines 14-31 shows 48 connecting to externally mounted device to send signal that, once processed, yields the liquid level] to the processor, and wherein the housing has a bottom wall [created by 34], an upper wall [vertical sides of 18] extending upwardly from the bottom wall [20a], and a side member [50; fig 1] extending laterally from the upper wall and through the tank, and wherein the elongated tube [24] mates with the bottom wall [24 goes through 34], the inlet is disposed in the bottom wall [34], and the output exits the tank through the side member.
	With respect to Claim 8, Rodgers discloses that the housing [18] comprises a plug [plug 34 is at the inlet, creates the bottom wall, and prevents liquid from entering 18] at the inlet to prevent liquid from entering the housing.
Claim Rejections - 35 USC § 103
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers in view of Mckeown (WO9118266, hereinafter McKeown).
	With respect to Claim 9, Rodgers doesn’t describe details regarding the external means that 48 connects to.
	McKeown shows another similar pressure based liquid level sensor that takes readings at the bottom of the tank, and calibrates for air pressure above the fluid and sends the signal to a computer [8; fig 1].  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that Rodgers external means that 48 connects to is a computer with an user interface for the benefit of a user being able to see and understand the liquid level analysis results.
	With respect to Claim 10, Rodgers doesn’t describe details regarding the external means that 48 connects to.
	McKeown shows another similar pressure based liquid level sensor that takes readings at the bottom of the tank, and calibrates for air pressure above the fluid and sends the signal via a means 8 to a computer [8; fig 1].  While McKeown doesn’t describe 8, wireless data transfer to a computer via radio signals is a common and well known way to transport data.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that Rodgers external means that 48 connects to is a computer via a common radio based wifi router for the benefit of letting the user be remote from the tank.
	With respect to Claim 11, Rodgers doesn’t describe details regarding the external means that 48 connects to.
	McKeown shows another similar pressure based liquid level sensor that takes readings at the bottom of the tank, and calibrates for air pressure above the fluid and sends the signal to a computer [8; fig 1].  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that Rodgers external means that 48 connects to is a computer with a display for the benefit of a user being able to see and understand the liquid level analysis results.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The examiner found a few more prior arts with pressure based liquid level detection that uses a pressure sensor at the bottom of the tank and another at the top to compensate the pressure reading for the pressure in the headspace of the tank.  See U.S. Patent No. 1,656,069 and FR2564969.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855